           Case 9:20-cr-00036-DLC Document 48 Filed 07/30/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–36–M–DLC

                      Plaintiff,

vs.                                                         ORDER

ALBERTO ESCARENO-SANCHEZ,

                       Defendant.


      Before the Court is the government’s Unopposed Motion for Final Order of

Forfeiture. (Doc. 46.) After reviewing the motion and supporting brief (Docs. 46,

47), the Court enters the following FINDINGS:

      1.      The United States commenced this action pursuant to 21 U.S.C.

§§ 853(a)(1) and (2), 21 U.S.C. § 881(a)(11), and 18 U.S.C. § 924(d).

      2.      A preliminary order of forfeiture was entered on March 19, 2021.

(Doc. 39.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 42.)

      4.      Cause appears to issue a forfeiture order for the money listed within

this Order, pursuant to 21 U.S.C. §§ 853(a)(1) and (2), 21 U.S.C. § 881(a)(11), and

18 U.S.C. § 924(d).


                                          1
           Case 9:20-cr-00036-DLC Document 48 Filed 07/30/21 Page 2 of 2



      Accordingly, IT IS ORDERED that:

      1.      The motion (Doc. 46) is GRANTED.

      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853(a)(1) and (2), 21 U.S.C.

§ 881(a)(11), and 18 U.S.C. § 924(d), free from the claims of any other party:

             • $14,256.00 in U.S. Currency;

             • One Springfield Armory XP-.40 Cal pistol; and

             • One Sig Sauer 22LR pistol.

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 30th day of July, 2021.




                                           2
